           Case: 4:20-mj-03096-NCC Doc. #: 1 Filed: 02/21/20 Page: 1 of 25 PageID #: 1
AO 106 (Rev. 06/09) Application for a Search Warrant


                            UNITED STATES DISTRICT COURT                                                       FILED
                                                        I
                                                             for the
                                                   Eastern District of Missouri                           FEB 21 2020
                                                                                                        U. S. DISTRICT COURT
             In the Matter of the Search of                      )                                    EASTERN DISTRICT OF MO
                                                                 )                                             ST. LOUIS
THE ELECTRONIC              DEVICES       DESCRIBED         IN   )       Case No. 4:20 MJ 3096 NCC
ATTACHMENT A.                                                    )

                                APPLICATION FOR A SEARCH WARRANT
    I,    Michael Betz , a federal law enforcement officer or an attorney for the governrrient request
a search warrant and state under penalty of perjury that I have reason to believe that on the following property:

                     THE ELECTRONIC DEVICES DESCRIBED IN ATTACHMENT A.

located in the _ _ _ __E_A~S_TE
                             ~RN_ _ _ _ District of ----=
                                                        MI=S-=S-=0--=URJ==,_____ , there is now concealed

                                                        see Attachment B.

        The basis for the search under Fed. R. Crim. P. 41 (c) is (check one or more):
               ,/ evidence of a crime;
               ,/ contraband, fruits of crime, or other items illegally possessed;
               ,/ property designed for use, intended for use, or used in committing a crime;
               0 a person to be arrested or a person who is unlawfully restrained.
        The search is related to a violation of:
             Code Section                                                             Offense Description
    Title 21 , U. S.C., §§ 841(a), 843 , 846                 Conspiracy to possess with intent to distribute controlled
    Title 18, U.S.C. §§ 922(g), 924(c)                       substance(s); firearms offenses

        The application is based on these facts:

                  SEE ATTACHED AFFIDAVIT WHICH rs INCORPORATED HEREIN BY REFERENCE.

                     ,/    Continued on the attached sheet.
                     D     Delayed notice of _ _ days (give exact ending date if more than 30 days:              _ ___, IS
                   requested under 18 U.S.C. § 31 03a, the basis of which is set forth on the attached sheet.


                                                                                      Applicant's signature
                                                                     MICHAEL BETZ, Special Federal Officer
                                                                     FBI

Sworn to before me and signed in my presence.

Date:                February 21, 2020


City and State:        St. Louis MO                                  Hon. Noelle C. Collins, U.S. Magistrate Judge
                                                                                      Printed name and title
                                                                             AUSA:       Angie Danis
  Case: 4:20-mj-03096-NCC Doc. #: 1 Filed: 02/21/20 Page: 2 of 25 PageID #: 2

                                                                                            FILED
                                                                                         FEB 21 2020
                            UNITED STATES DISTRJCT COURT                                U S DISTRICT COURT
                                                                                      EASTERN DISTRICT OF MO
                            EASTERN DISTRJCT OF MISSOURJ                                     ST. LOUIS

IN THE MATTER OF THE SEARCH OF                  )
THE ELECTRONIC DEVICES                          )     No. 4:20 MJ 3096 NCC
DESCRIBED IN ATTACHMENT A                       )
                                                )     FILED UNDER SEAL

            AFFIDAVIT IN SUPPORT OF AN APPLICATION UNDER RULE 41
                           FOR A SEARCH WARRANT

       I, Michael Betz, being first duly sworn, hereby depose and state as follows:

                       INTRODUCTION AND AGENT BACKGROUND

       1.      I make this affidavit in support of an application under Rule 41 of the Federal

Rules of Criminal Procedure for a search warrant authorizing the examination of property -

electronic devices - described in Attachment A, which are currently in law enforcement

possession, and the extraction from that property of electronically stored information described

in Attachment B.

       2.      I am a deputized Special Federal Officer (SFO) with the Federal Bureau of

Investigation (FBI).    Additionally, I am employed as a Police Officer for the St. Louis

Metropolitan Police Department (SLMPD) and have been so employed for the past fifteen (15)

years. I am presently assigned to the St. Louis Division of the Federal Bureau oflnvestigation as

a member of the Violent Crimes Task Force.

       3.     Thro,ugh my training and experience, I am familiar with the debriefing of

cooperating witnesses and/or sources of information and methods of searching locations where

narcotics, narcotics proceeds, and/or weapons may be found . Additionally, I have been trained

and have experience in conducting surveillance, telephone toll analysis, and am familiar with the

manner of importation and distribution of narcotics as well as the payment methods utilized by

narcotic distributors. During the past fifteen (15) years as a Police Officer with the SLMPD, I
  Case: 4:20-mj-03096-NCC Doc. #: 1 Filed: 02/21/20 Page: 3 of 25 PageID #: 3




have been involved in a multitude of drug, gang, and violent crime investigations involving

arrests, interviews, informant debriefings, and surveillances. I have also been the affiant on

numerous Federal and State Search Warrant Affidavits and participated in numerous

investigations that employed the use of precision location warrants (PLWs), Pen Registers, and

Title III wiretaps. Through the course of my training and experience, I am familiar with methods

employed by narcotics distributors to conduct their business and to subvert law enforcement

detection including, but not limited to, the use of multiple cellular telephones to

compartmentalize their activity.

       4.      The facts in this affidavit come from my personal observations, my training and

experience, and information obtained from other agents and witnesses. This affidavit is intended

to show merely that there is sufficient probable cause for the requested warrant and does not set

forth all of my knowledge about this matter.

       5.      Based on my training and experience and the facts as set forth in this affidavit,

there is probable cause to believe that violations of Title 21, United States Code, Sections 846,

841(a), and 843, and Title 18, United States Code, Sections 922(g) and 924(c) have been

committed by Durrell Johnson and/or other persons known and unknown. There is also probable

cause to search the information described in Attachment A for evidence of these crimes and

contraband or fruits of these crimes, as described in Attachment B.

      LOCATION TO BE SEARCHED AND IDENTIFICATION OF THE DEVICE

       6.      The electronic devices to be searched are described as follows and are hereinafter

referred to collectively as "the Devices." The Devices are currently located at the headquarters
                    I
for the St. Louis Metropolitan Police Department (SLMPD), located at 1915 Olive Street, St.

Louis, Missouri 63103 , within the Eastern District of Missouri.

                                                 2
  Case: 4:20-mj-03096-NCC Doc. #: 1 Filed: 02/21/20 Page: 4 of 25 PageID #: 4




       a. Device #1: a black Motorola phone with a purple rear and a damaged screen bearing

       IMEI 351841099329346 and FCC ID IHDT56XC2; photographed and attached as

       Exhibits A, B, and C; seized from the master bedroom at 1513 Agnes and believed to

       belong to Durrell Johnson.

       b. Device #2: a black LG phone with a metallic pink outline and a damaged screen

       bearing IMEI 359461-09-173965-7 and SIN 807CYBD173965, photographed and

       attached as Exhibits D, E and F; seized from the master bedroom at 1513 Agnes and

       believed to belong to Durrell Johnson.

       c. Device #3: a black LG phone with a grey rear bearing IMEI 352533-10-513583-8 and

       SIN 901CYNL0521583, photographed and attached as Exhibits G, H, and I; seized from

       a secondary room on the second floor of the residence at 1513 Agnes and believed to

       belong to Durrell Johnson.

       d. Device #4: a black LG phone bearing MEID 089458280002250614, photographed and

       attached as Exhibits J and K; seized from a television stand at 1513 Agnes in the first

       floor living room and believed to belong to Durrell Johnson.

       7.      The applied-for warrant would authorize the forensic examination of the device

for the purpose of identifying electronically stored data particularly described in Attachment B.

                                     TECHNICAL TERMS

       8.      Based on my training and experience, I use the following technical terms to

convey the following meanings:

            a. Wireless telephone: A wireless telephone (or mobile telephone, or cellular

               telephone) is a handheld wireless device used for voice and data communication

               through radio signals.     These telephones send signals through networks of

                                                3
Case: 4:20-mj-03096-NCC Doc. #: 1 Filed: 02/21/20 Page: 5 of 25 PageID #: 5




          transmitter/receivers, enabling communication with other wireless telephones or

          traditional "land line" telephones. A wireless telephone usually contains a "call

          log," which records the telephone number, date, and time of calls made to and

          from the phone.       In addition to enabling voice communications, wireless

          telephones offer a broad range of capabilities. These capabilities include: storing

          names and phone numbers in electronic "address books;" sending, receiving, and

          storing text messages and e-mail; taking, sending, receiving, and storing still

          photographs and moving video; storing and playing back audio files; storing

          dates, appointments, and other information on personal calendars; and accessing

          and downloading information from the Internet. Wireless telephones may also

          include global positioning system ("GPS") technology for determining the

          location of the device.

       b. Digital camera: A digital camera is a camera that records pictures as digital

          picture files, rather than by using photographic film.     Digital cameras use a

          variety of fixed and removable storage media to store their recorded images.

          Images can usually be retrieved by connecting the camera to a computer or by

          connecting the removable storage medium to a separate reader.          Removable

          storage media include various types of flash memory c.ards or miniature hard

          drives. Most digital cameras also include a screen for viewing the stored images.

          This storage media can contain any digital data, including data unrelated to

          photographs or videos.

       c. Portable media player: A portable media player (or "MP3 Player" or iPod) is a

          handheld digital storage device designed primarily to store and play audio, video,

                                          4
Case: 4:20-mj-03096-NCC Doc. #: 1 Filed: 02/21/20 Page: 6 of 25 PageID #: 6




          or photographic files.   However, a portable media player can also store other

          digital data.   Some portable media players can use removable storage media.

          Removable storage media include various types of flash memory cards or

          miniature hard drives. This removable storage media can also store any digital

          data. Depending on the model, a portable media player may have the ability to

          store very large amounts of electronic data and may offer additional features such

          as a calendar, contact list, clock, or games.

       d. GPS: A GPS navigation device uses the Global Positioning System to display its

          current location. It often contains records the locations where it has been. Some

          GPS navigation devices can give a user driving or walking directions to another

          location. These devices can contain records of the addresses or locations involved

          in such navigation.      The Global Positioning System (generally abbreviated

          "GPS") consists of 24 NAVSTAR satellites orbiting the Earth. Each satellite

          contains an extremely accurate clock. Each satellite repeatedly transmits by radio

          a mathematical representation of the current time, combined with a special

          sequence of numbers. These signals are sent by radio, using specifications that

          are publicly available. A GPS antenna on Earth can receive those signals. When

          a GPS antenna receives signals from at least four satellites, a computer connected

          to that antenna can mathematically calculate the antenna' s latitude, longitude, and

          sometimes altitude with a high level of precision.

       e. IP Address: An Internet Protocol address (or simply "IP address") is a unique

          numeric address used by computers on the Internet. An IP address is a series of

          four numbers, each in the range 0-255, separated by periods (e. g., 121.56.97.178).

                                            5
  Case: 4:20-mj-03096-NCC Doc. #: 1 Filed: 02/21/20 Page: 7 of 25 PageID #: 7




                  Every computer attached to the Internet computer must be assigned an IP address

                  so that Internet traffic sent from and directed to that computer may be directed

                  properly from its source to its destination. Most Internet service providers control

                  a range of IP addresses. Some computers have static- that is, long-term-IP

                  addresses, while other computers have dynamic- that is, frequently changed-IP

                  addresses.

             f.   Internet: The internet is a global network of computers and other electronic

                  devices that communicate with each other. Due to the structure of the internet,

                  connections between devices on the internet often cross state and international

                  borders, even when the devices communicating with each other are in the same

                  state.

       9.         Based on my training, experience, and research, I ·know that the Devices have

capabilities that allow it to serve as a wireless telephone, digital camera, portable media player,

and GPS navigation Devices. In my training and experience, examining data stored on devices

of this type can uncover, among other things, evidence that reveals or suggests who possessed or

used the Devices.

                                        PROBABLE CAUSE

       10.        On or about June 18, 2019, members of the SLMPD Intelligence Division

executed a state-level search warrant at 1513 Agnes      Avenu~   in the City of St. Louis, within the

Eastern District of Missouri. The search warrant was the result of an investigation that was

conducted into Durrell Johnson during which that location was identified as his primary

residence. ·Investigators initially became aware of Durrell Johnson after intercepting pertinent

narcotics-related communication with him, as well as intercepting communication where he was

                                                   6
    Case: 4:20-mj-03096-NCC Doc. #: 1 Filed: 02/21/20 Page: 8 of 25 PageID #: 8




referenced, while monitoring a court authorized Title III wiretap of Jeffrey Stidmon's cellular

telephone. 1

        11.    A subsequent investigation conducted into Durrell Johnson led investigators to

believe that he was involved in the distribution of illicit narcotics as well as the possession of

illicit firearms. As part of the investigation into Durrell Johnson, investigators began monitoring

his Facebook social media page, which was listed under the Facebook name "Loe Dub." While

monitoring this page, investigators learned that Durrell Johnson :frequently utilized the

"Facebook Live" application of the social me,dia page. This application allows the user to

livestream and directly communicate with their followers while doing so. Investigators were also

aware that these live streams were generated using one or more cellular devices. While

monitoring the "Facebook Live" feeds streamed by Durrell Johnson, investigators observed

Durrell Johnson in possession of frrearms and involved in behavior that was indicative of

narcotics distribution, such as the possession oflarge amounts of U.S. currency.

        12.    After conducting a briefing with members of SLMPD SWAT, Durrell Johnson

was taken into custody inside the residence at 1513 Agnes. During a search of the residence, a

.223 rifle, quantities of fentanyl, morphine, methamphetamine, and marijuana, narcotics

paraphernalia, and U.S . currency were seized from the residence. Furthermore, the following

four cellular telephone were located inside the residence: A black cellular telephone with a

purple back and a damaged screen which was located in the master bedroom, a black cellular

telephone with a metallic pink outline and a damaged screen in the master bedroom, a black


1
  Durrell Johnson and Jeffrey Stidman were charged by Indictment on August 29, 2019 with,
among other charges and with other defendants, conspiracy to distribute heroin and fentanyl and
frrearms offenses under cause number 4:19-CR-00718-RWS.

                                                7
  Case: 4:20-mj-03096-NCC Doc. #: 1 Filed: 02/21/20 Page: 9 of 25 PageID #: 9




cellular telephone with a grey back in a secondary bedroom on the second floor, and a black

cellular telephone on a television stand in the first floor living room. Having intercepted wire

communication of pertinent narcotic-related activity with Durrell Johnson during the monitoring

of co-defendant Jeffrey Stidmon's cellular device (which ended on June 7, 2019) and having

knowledge that narcotics distributors commonly utilize several cellular devices to conduct illicit

narcotics transactions, the Devices were seized as evidence.

        13.    The Devices are currently in the lawful possession of the St. Louis Metropolitan

Police Department (SLMPD) and Federal Bureau of Investigation (FBI) (hereinafter the

"investigative agency(ies)"). They came into the investigative agency(ies)'s possession during

the execution of a lawful search warrant. Therefore, while the investigative agency(ies) might

already have all necessary authority to examine the Devices, I seek this additional warrant out of

an abundance of caution to be certain that an examination of the Device will comply with the

Fourth Amendment and other applicable laws.

       14.     In my training and experience, I know that the devices have been stored in a

manner in which its contents are, to the extent material to this investigation, in substantially the

same state as they were when the device first came into the possession of the investigative

agency(ies).

                 ELECTRONIC STORAGE AND FORENSIC ANALYSIS

       15.     Based on my knowledge, training, and experience, I know that electronic devices

can store infonnation for long periods of time. Similarly, things that have been viewed via the

Internet are typically stored for some period of time on the device. This information can

sometimes be recovered with forensics tools.

       16.     Forensic evidence. As further described in Attachment B, this application seeks

                                                 8
Case: 4:20-mj-03096-NCC Doc. #: 1 Filed: 02/21/20 Page: 10 of 25 PageID #: 10




permlss10n to locate not only electronically stored information that might serve as direct

evidence of the crimes described on the warrant, but also forensic evidence that establishes how

the Devices were used, the purpose of its use, who used it, and when. There is probable cause to

believe that this forensic electronic evidence might be on the Devices because:

           a. Data on the storage medium can provide evidence of a file that was once on the

               storage medium but has since been deleted or edited, or of a deleted portion of a

               file (such as a paragraph that has been deleted from a word processing file).

           b. Forensic evidence on a device can also indicate who has used or controlled the

               device. This "user attribution" evidence is analogous to the search for "indicia of

               occupancy" while executing a search warrant at a residence.

           c. A person with appropriate familiarity with how an electronic device works may,

               after examining this forensic evidence in its proper context, be able to draw

              conclusions about how electronic devices were used, the purpose of their use, who

              used them, and when.

           d. The process of identifying the exact electronically stored information on a storage

              medium that is necessary to draw an accurate conclusion is a dynamic process.

              Electronic evidence is not always data that can be merely reviewed by a review

              team and passed along to investigators. Whether data stored on a computer is

              evidence may depend on other information stored on the computer and the

              application of knowledge about how a computer behaves. Therefore, contextual

              information necessary to understand other evidence also falls within the scope of

              the warrant.



                                                9
Case: 4:20-mj-03096-NCC Doc. #: 1 Filed: 02/21/20 Page: 11 of 25 PageID #: 11




              e. Further, in finding evidence of how a device was used, the purpose of its use, who

                 used it, and when, sometimes it is necessary to establish that a particular thing is

                 not present on a storage medium.

        17.       Nature of examination. Based on the foregoing, and consistent with Rule

41(e)(2)(B), the warrant I am applying for would permit the examination of the Devices

consistent with the warrant. The examination may require authorities to employ techniques,

including but not limited to computer-assisted scans of the entire medium, that might expose

many parts of the Devices to human inspection in order to determine whether it is evidence

described by the warrant.

                                           CONCLUSION

        18.       I submit that this affidavit supports probable cause for a search warrant

authorizing the examination of the Devices described in Attachment A to seek the items

described in Attachment B.

        19.      Because this warrant seeks only permission to examine Devices already in law

enforcement's possession, the execution of this warrant does not involve the physical intrusion

onto a premises. Consequently, I submit there is reasonable cause for the Court to authorize

execution of the warrant at any time in the day or night.

       20.       It is respectfully requested that this Court issue an order sealing, until further

order of the Court, all papers submitted in support of this application, including the application

and search warrant. I believe that sealing this document is necessary because the warrant is

relevant to an ongoing investigation into the criminal organizations as not all of the targets of this

investigation will be searched at this time. Based upon my training and experience, I have

learned that, online criminals actively search for criminal affidavits and search warrants via the

                                                  10
Case: 4:20-mj-03096-NCC Doc. #: 1 Filed: 02/21/20 Page: 12 of 25 PageID #: 12




internet, and disseminate them to other online criminals as they deem appropriate, i.e., post them

·publicly online through the carding forums. Premature disclosure of the contents of this affidavit

and related documents may have a significant and negative impact on the continuing

investigation and may severely jeopardize its effectiveness.

                                                    Respectfully submitted,

                                                         L-----                ~       )fu
                                                    MICHAEL BETZ
                                                    Special Federal Officer
                                                    Federal Bureau of Investigation (FBI)

                                         e   2/~J:f February, 2020.




                                               11
Case: 4:20-mj-03096-NCC Doc. #: 1 Filed: 02/21/20 Page: 13 of 25 PageID #: 13




                                       ATTACHMENT A

        The electronic devices to be searched are described as follows and are hereinafter

referred to collectively as "the Devices." The Devices are cunently located at the headquarters

for the St. Louis Metropolitan Police Department, located at 1915 Olive Street, St. Louis,

Missouri 63103, within the Eastern District of Missouri.

        a. Device #1: a black Motorola phone with a purple rear and a damaged screen bearing

       IMEI 351841099329346 and FCC ID IHDT56XC2; photographed and attached as

       Exhibits A, B, and C; seized from the master bedroom at 1513 Agnes and believed to

       belong to Durrell Johnson.

       b. Device #2 : a black LG phone with a metallic pink outline and a damaged screen

       bearing IMEI 359461-09-173965-7 and SIN 807CYBD173965, photographed and

       attached as Exhibits D, E and F; seized from the master bedroom at 1513 Agnes and

       believed to belong to Durrell Johnson.

       c. Device #3: a black LG phone with a grey rear bearing IMEI 352533-10-513583-8 and

       SIN 901CYNL0521583, photographed and attached as Exhibits G, H, and I; seized from

       a secondary room on the second floor of the residence at 1513 Agnes and believed to

       belong to Durrell Johnson.

       d. Device #4: a black LG phone bearing MEID 089458280002250614, photographed and

attached as Exhibits J and K; seized from a television stand at 1513 Agnes in the first floor living

room and believed to belong to Durrell Johnson.

       This warrant authorizes the forensic examination of the Devices for the purpose of

identifying the electronically stored information described in Attachment B.
 Case: 4:20-mj-03096-NCC Doc. #: 1 Filed: 02/21/20 Page: 14 of 25 PageID #: 14




                                       ATTACHMENT B

       1.      All records on the Devices described in Attachment A that relate to violations of

Title 21, United States Code, Sections 846, 841(a), and 843, and Title 18, United States Code,

Sections 922(g) and 924(c) and involve Durrell Johnson, including, but not limited to:

            a. Lists of customers and related identifying information;

            b. Types, amounts, and prices of drugs trafficked as well as dates, places, and

               amounts of specific transactions;

            c. Any information related to sources of drugs (including names, addresses, phone

               numbers, or any other identifying information);

            d. All bank records, checks, credit card bills, account information, and other

               financial records;

            e. Any photographs documenting Durrell Johnson' s associates engaged m drug

               trafficking and weapons offenses.

       2.      Evidence of user attribution showing who used or owned the Devices at the time

the things described in this warrant were created, edited, or deleted, such as logs, phonebooks,

saved usernames and passwords, documents, and browsing history;

       As used above, the terms "records" and "information" include all of the foregoing items

of evidence in whatever form and by whatever means they may have been created or stored,

including any form of computer or electronic storage (such as flash memory or other media that

can store data) and any photographic form.
Case: 4:20-mj-03096-NCC Doc. #: 1 Filed: 02/21/20 Page: 15 of 25 PageID #: 15




                                                                                Government
                                                                                  Exhibit

                                                                                 A
Case: 4:20-mj-03096-NCC Doc. #: 1 Filed: 02/21/20 Page: 16 of 25 PageID #: 16
Case: 4:20-mj-03096-NCC Doc. #: 1 Filed: 02/21/20 Page: 17 of 25 PageID #: 17

                                                                                             -




                                                                                              ~    Government
                                                                                              !l     Exhibit

                                                                                :::;r:~-~~~~~· I     c,.
Case: 4:20-mj-03096-NCC Doc. #: 1 Filed: 02/21/20 Page: 18 of 25 PageID #: 18




                                                                                \U8WUJ8A09
                                                                                  l!Q!ltX3
Case: 4:20-mj-03096-NCC Doc. #: 1 Filed: 02/21/20 Page: 19 of 25 PageID #: 19




                                                                                :;:   Government
                                                                                1       Exhibit

                                                                                i 6
Case: 4:20-mj-03096-NCC Doc. #: 1 Filed: 02/21/20 Page: 20 of 25 PageID #: 20




                                                                                ~   JUBWUJ9A09
                                                                                ~     i1q1qx3
                                                                                3 t
Case: 4:20-mj-03096-NCC Doc. #: 1 Filed: 02/21/20 Page: 21 of 25 PageID #: 21




                                                                                Government
                                                                                  Exhibit

                                                                                  &
Case: 4:20-mj-03096-NCC Doc. #: 1 Filed: 02/21/20 Page: 22 of 25 PageID #: 22




                                                                                >:   Government
                                                                                ~      Exhibit

                                                                                l H
      Case: 4:20-mj-03096-NCC Doc. #: 1 Filed: 02/21/20 Page: 23 of 25 PageID #: 23




               m
       CJ

               ~

                               ~
       ft\




                                                          "
               f\




                                                              ~
                                                                    t
                                                                  l
      m




                                                    W·

                                                         ""
                                              '11




                                                               ~
                                     -e-
t-\




                                             --
      t\




                                                         -t
                                                           •
              '""

                            "'
                                          •
                              ~




                                                         w
                                   f
Case: 4:20-mj-03096-NCC Doc. #: 1 Filed: 02/21/20 Page: 24 of 25 PageID #: 24




                                                                                ia   Government
                                                                                1      Exhibit

                                                                                I      7
Case: 4:20-mj-03096-NCC Doc. #: 1 Filed: 02/21/20 Page: 25 of 25 PageID #: 25




                                                                                ~   1uawuJaA09
                                                                                ~     l!Q!4X3
                                                                                f
                                                                                ~
